*138MEMORANDUM OPINION
The Court of Appeals, 81 Or App 405, 725 P2d 934, dismissed petitioners’ petitions for judicial review of an order of the Deputy Superintendent of Banks on the ground that the order sought to be reviewed was not a final order. Our review of the record persuades us that two documents issued on May 31, 1985, a Certificate Evidencing Completion of Plan of Reorganization and a contemporaneous letter, together constituted a final order of the Banking Division with respect to certain issues raised by petitioners concerning that order. We therefore allow the petitions and remand the case to the Court of Appeals for review of those issues.